Title: To James Madison from Alexander J. Dallas, 12 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dear Sir.
                            12 May 1815.
                        
                        Your letter to Mr. Monroe has been the subject of several conversations; and we have agreed, 1°. That the Army should be discharged, for the reasons which you state, and the reasons suggested in my last letter to you. 2d. That the Squadron should sail, under private and confidential instructions to watch every appearance of danger in Europe, and to avoid surprize by any hostile force. The merchants have already opened a clamour at the suspension of the order to sail; and if the expedition should be much longer postponed, it may occasion, on the part of England, a disposition to meet our distrust, in a way, which would not otherwise be pursued. Taking all reasonable precautions to guard against sudden hostilities, I think we shall be safe from reproach; certainly more safe, than if the expedition were abandonned, and our trade were to suffer in consequence of it. On this question my mind has doubted; but I am now satisfied, that the

Squadron should be permitted to sail. 3d. That Mr. Monroe’s dispatches to Mr. Adams (which he will send to you today) seem to be sufficient at present, to put the British Cabinet at ease, with respect to your neutral and pacific policy. A special mission would be premature on two accounts: the first, that war, though probable, has not, to our knowledge, been declared in Europe; and the second, that our Commissioners have ample powers and inducements to act, at once, upon every interesting subject, that can be involved in our relations with England, should she be at war with France. If the Commissioners return, without attempting, or accomplishing, an arrangement, the question of a special mission will recur, with all the advantage of full information to enable you to decide it.
                        I have just received your letter transmitting the Military Reports; and I shall proceed immediately to give them a form for publication. I hope to send the form to you by Monday’s mail, if not sooner.
                        Mr. Baker’s conference with Mr. Monroe was of little importance. It is proper to mention to you one point of it, as I am to act upon it. The British had captured several of our vessels during the war, and the vessels were regularly libelled and condemned at Halifax. These vessels were at Castine, when Genl. Gosling evacuated the place; and he was about to take them with him; but some of the Owners and their neighbours forcibly resisted it. The General, very correctly, declined engaging in a forcible contest at this time; but has appealed to the Government, through Mr. Baker. There can be no doubt, I think, that the vessels belonged to the British; and that we have no right to detain them. It is clearly not a case of restitution under the Treaty. I submit, therefore, to you the propriety of my sending an order to our Commanding Officer, directing the delivery of the Vessels to the British Agent, who is waiting at Castine to receive them. I am, Dear Sir, most respectfully & faithfully Yrs.
                        
                            A. J. Dallas
                        
                    
                    
                        I have received by this day’s Mail, Genl. Jackson’s defence, which Judge Hall refused to receive. I have not read it, but inclose it for your information; and will thank you to return it.
                    
                